Opinion issued September 22, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-16-00624-CR
                             ———————————
                      IN RE DENNIS KENDRICK, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Dennis Kendrick, acting pro se, has filed a petition for writ of mandamus

requesting that we compel the trial court to conduct a hearing to determine whether

an alleged conflict of interest exists.* The petitioner did not provide a record of the

proceedings in the trial court. We deny the petition.



*
      The underlying case is State of Texas v. Dennis Kendrick, cause number 1487329,
      pending in the 185th District Court of Harris County, Texas, the Honorable Susan
      Brown presiding.
                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2